Citation Nr: 0814799	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  06-10 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served in the United States Army as a Philippine 
Scout from May 1946 to April 1947.  The appellant is the 
veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in July 2004.  The death certificate 
indicates that the immediate cause of death was 
cerebrovascular disease, hemorrhage, a significant condition 
contributing to the veteran's death was uncontrolled 
hypertension. 

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

4.  The record does not establish a nexus between the 
veteran's cause of death and service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 3.312 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, if the 
disabilities become manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the demise of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Analysis

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  Specifically, the 
appellant contends that he incurred a stroke in service, the 
resulting complications of which led to his demise.  

After carefully weighing the evidence of record, the Board 
finds that the requirements for entitlement to service 
connection have not been met.  The evidence of record shows 
that at the time of the veteran's demise, he was not service 
connected for any disability.  

Here, the record shows that the veteran died in July 2004 of 
cerebrovascular disease, hemorrhage, a significant condition 
contributing to the veteran's death was uncontrolled 
hypertension.  

Service medical records are unavailable, as they were 
destroyed in a fire in 1973 at the National Personnel Records 
Center.  There is no record of the any medical treatment the 
veteran had received since his separation from service until 
September 1981.  This is over thirty years after his release 
from service.  According to certification from a private 
hospital submitted by the appellant, the veteran received 
treatment at a private hospital for lobar pneumonia in 
September 1981.  This certification also indicates that the 
veteran was treated for many conditions at this private 
hospital from September 1981 until his demise.  The veteran 
was treated for a urinary tract infection, a lumbar cyst, a 
fungal infection, Koch's pneumonia, ischemic heart disease, 
hypertensive cardiovascular disease, cardiovascular disease, 
etc.

There is no evidence that the veteran received treatment for 
a cerebrovascular disease or hypertension within one year of 
separation from service; therefore the presumptions set forth 
by 38 C.F.R. §§ 3.307 and 3.309 are inapplicable.  This 
period without treatment (from separation from service until 
September 1981) is evidence that the veteran's demise was not 
related to service and that there has not been a continuity 
of symptomatology since service.  A prolonged period without 
treatment or complaint is a factor that weighs against a 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Similarly, this long period without treatment also weighs 
against the appellant's claim for service connection for 
cause of death.  Further, the Board finds that it is also 
probative that his private medical records do not indicate a 
relationship between the cause of the veteran's death and his 
service.

The Board acknowledges the appellant's statement that the 
veteran reported that he incurred a stroke during his 
service.  The appellant believes that complications from the 
residuals of this stroke contributed to his demise.  However, 
even if the Board presumes that the report of the stroke 
during service is true, the appellant is not competent to 
attribute any events or illnesses of service to his death, as 
that would require medical expertise.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for 
the cause of the veteran's death, and that the evidence is 
not in equipoise.  Thus, the appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The May 2005 VCAA notice letter addressed all four Pelegrini 
elements.  The appellant was informed regarding her 
responsibilities and VA's responsibilities.  She was told to 
inform VA of any information that she believed would support 
her claim.  

With regard to Dingess, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned.

In addition, certain additional VCAA notice requirements may 
attach in the context of a claim for Dependency Indemnity and 
Compensation benefits based on service connection for the 
cause of death. Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Here, the record reflects that the 
veteran had not been granted service connection for any of 
his conditions at the time of his death.  Thus, although the 
notice provided did not discuss the first two elements 
required by Hupp, the appellant has not been prejudiced, as 
her husband had not been granted service connection for any 
diseases.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has been unsuccessful in obtaining the 
veteran's service medical records.  

The Board recognizes that it has a heightened obligation to 
assist the appellant in the development of his case, and to 
explain findings and conclusions, as well as to carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  It has been verified that the veteran's service 
medical records were likely destroyed during the fire at the 
National Personnel Records Center in 1973.  The RO wrote to 
the appellant asking her to supply additional information 
that would enable the RO to obtain records regarding the 
veteran's treatment.  The appellant signed this form and 
returned it to the RO without completing it.  The Board finds 
that, based on the RO's efforts and the response from the 
National Personnel Records Center and the appellant, it is 
reasonably certain that the veteran's service medical records 
are no longer available and that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3)); 
see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

As discussed above, the Board is required to specially 
consider the benefit of the doubt rule.  The Board has done 
so here, and still finds that the preponderance of the 
evidence is against the claim.  VA has also received the 
veteran's private medical records.  The appellant has also 
submitted statements to support her claim.  No further 
assistance with obtaining records is required under the VCAA.

Assistance to a claimant shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Merely filing a claim for benefits does not trigger these 
duties.  VA's duty to provide a medical opinion is not 
triggered unless the record contains competent evidence that 
the claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79, 80 (2006).  However, the Board 
also notes that § 5103A only requires a VA opinion when the 
record "does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."  As the record 
in this case does contain sufficient medical evidence, the 
Board finds that a VA medical opinion is not required.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


